 290DECISIONSOF NATIONAL LABOR RELATIONS BOARDof the boilermaker craft, we find that they are ineligible for severancefrom the existing unit.As the unit sought by Petitioner is thereforeinappropriate, we shall dismiss the petition.[The Board dismissed the petition.]Dierks Paper CompanyandInternational Brotherhood of Pulp,Sulphite and Paper Mill Workers,AFL-CIO,and UnitedPapermakers and Paperworkers,AFL-CIO,and InternationalAssociation of Machinists,AFL-CIO,Petitioners.Cases Nos.32-RC-1098, 32-RC-1102, and 3'2-RC-1103.April 1, 1958DECISION AND DIRECTION OF ELECTIONSUpon separate petitions filed under Section 9 (c) of the NationalLabor Relations Act, a consolidated hearing was held before Joseph W.Bailey, hearing officer.The hearing officer's rulingsmade at thehearing arefreefrom prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with thesecasesto a three-member panel [Chairman Leedom and Members Bean and Fanning].Upon the entire record in these cases, the Board finds:1.The Employer is engaged in commerce within themeaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.'3.A question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioners in Cases Nos. 32-RC-1098 and 32-RC-1102,referred to herein as Pulp and Sulphite Workers, and Papermakers,respectively, seek plantwide units of production and maintenanceemployees.The Petitioner in Case No. 32-RC-1103, herein calledMachinists, and the Intervenors, International Brotherhood of Boiler-makers, Iron Ship Builders, Blacksmiths, Forgers & Helpers, LocalLodge No. 592, AFL-CIO, (Boilermakers), and Local Union 706,United Association of Journeymen and Apprentices of the Plumbing1 After the hearing was closed,International Brotherhood of Electrical Workers, AFL-CIO, sought to intervene in order to appear on the ballot for a unit of electricians.Asthe IBEW request is for a unit which none of the Petitioners sought to represent, it wasincumbent upon it to support its motion to intervene with a petitioner's showing of inter-est.However,as the number of authorization cards which it supplied are less than30 percent of the number of employees in the electricians group,we deny the motion tointervene.ThiokolChemical Corporation,114 NLRB 21 and 113 NLRB 547.120 NLRB No. 45. DIERKS PAPERCOMPANY291& Pipe Fitting Industry of the United States and Canada, AFL-CIO,(Plumbers), each seek to represent a unit of maintenance and repairemployees.The Pulp and Sulphite Workers and the Papermakersoppose a separate election of maintenance employees on the groundthat they do not constitute a homogeneous group, but if such an elec-tion is directed, they would exclude therefrom certain categories ofemployees because of their asserted close relationships with produc-tion processes.The Employer takes no position on the appropriate-ness of a maintenance unit, nor on the classifications to be includedtherein, but contends for the exclusion of a half-dozen individuals fromany unit on the ground that they are supervisors, professional oroffice clerical employees.The Employer manufactures kraft paper at its newly establishedpulp and paper mill at Pine Bluff, Arkansas. It employs approxi-mately 135 employees in production and maintenance work.Alldepartments at the plant with the exception of wood procurement areunder the supervision of a general superintendent to whom the variousdepartmental supervisors report.The maintenance unit:The plant engineer supervises the 4 power-house employees directly and through 2 subordinate supervisors, thechief electrician and the master mechanic, oversees the activities ofthe maintenance, repair, and utility employees.The chief electriciansupervises the electricians and their helpers, as well as the instrumentmechanics who maintain the pneumatic and electronic controls of theproduction machinery.The master mechanic supervises the ma-chinists, roll-grinders, welder-boilermakers, pipefitters, millwrights,painters, their helpers and utility men, and oilers.These are allbased in the maintenance shop located in a separate building fromthe pulp and papermaking processes. In addition, the master me-chanic also supervises the yard employees, consisting of a leadman, atruckdriver, and 12 laborers who are assigned to work anywhere inthe plant.The Pulp and Sulphite Workers and the Papermakers assert thatthere is no homogeneous maintenance department or employee groupwhich would be entitled to separate representation, although they donot deny that these employees exercise craft skills in many cases,and in no instance interchange with production employees.We aresatisfied from the record as a whole that the employees engaged inmaintenance and repair at the plant possess interests which are suf-ficiently separate from those of the production employees to warranttheir establishment in a separate unit if they so desire, since there is nocollective-bargaining history on a broader basis.'9 OlinMatheson Chemw.ealCorporation,117 NLRB1441;East Texas Pulp & PaperCompany,113 NLRB 539. 292DECISIONSOF NATIONALLABOR RELATIONS BOARDWe now consider what job categories constitute a homogeneousmaintenance group.The Pulp and SulphiteWorkers and the Paper-makers would limit the maintenance group to a segment of the em-ployees who are supervised by the master mechanic,thereby exclud-ing the electricians and instrument mechanics,the oilers,the boileroperators in the powerhouse and the yard employees.The Machinistsand the Boilermakers would exclude the boiler operators and theyard employees,whereas the Plumbers would treat all the disputedcategories as part of the maintenance group.All the Unions seek=ing separate representation of maintenance employees,however, arewilling to participate in an election for whatever unit the Boardfinds may be appropriate.We agree with the position taken by thePlumbers.The electricians,instrument mechanics,and oilers cer-tainly are as fully engaged in the normal type of maintenance workperformed in pulp and paper mills as the other skilled workers ormaintenance helpers who are supervised by the master mechanic.3The fact that they work in production areas and on production ma-chinery does not impair their community of interests with other main-tenance workers.The powerhouse department consists of four boiler operators whoperform the customary duties of their classification in a separatebuilding located between the maintenance and production areas.Asthey are not directly engaged in production,and are supervised bythe plant engineer,the official responsible for plant maintenance, wefind that they are properly included and may vote in the maintenancegroup election which is directed below.4The truckdriver and laborers in the yard department load, unload,and transport supplies and material between the various mill build-ings.The laborers also constitute a pool of unskilled helpers foreither the production or maintenance departments.As their workis not directly related to the operation of the production machinery,and as they are supervised by the master mechanic,we find that theyare properly included and may vote in the maintenance groupelection 8The production and maintenance unit:None of the parties disputethe appropriateness of a production and maintenance unit, but thetwo Unions seeking to represent such a unit would include,and theEmployerwould exclude,the following employees :.Head,scaler and scaler:These two individuals are hourly paidemployees who are supervised by the superintendent and assistantsuperintendent of the wood procurement department.The Employercontends that the head scaler is a supervisor,and that both scalers areEast TexasPulp & PaperCompany, supraOlin Mathieson Chemical Corporation, supra;Schesing Corporation,107 NLRB 1540.Union Carbide Chemicals Company,118 NLRB 954. DIERKSPAPER COMPANY293professional and managerial employees.They are graduates of anunnamed forestry school, but their present duties, checking the quality,and quantity of incoming wood, has been normally considered asplant clerical in nature .6There was testimony that the scalers mayin the future travel about and confer with timber owners on propermethods of grading and selecting wood for cutting, and that they alsowrite checks for company purchases of wood. There is no testimonythat the check writing involves the exercise of discretion or judgmentor is merely the scalers' computation of what is due to the vendorsbased on a rate fixed in advance by the company.We find, on thebasis of the record before us, that the scalers are neither professionalnor managerial employees.Furthermore, as the record does not`establish the Employer's contention that the head scaler is a super-visor we shall include him in the unit.Laboratory technical clerk :This employee works in the laboratoryunder the supervision of the chief chemist and his assistant.Thereare also eight testers in the laboratory who run routine tests on pulpand paper whom the Employer does not contend to be technical em-ployees.The clerk is not required to have any advanced educationalor technical qualifications, but only a clerical aptitude.We shall in-clude him in the unit as a plant clerical employee.Storekeeper and timekeeper, mail and stock clerk:The duties ofthese two employees are apparent from their job titles. The Employercontends that the storekeeper supervises the timekeeper and that thelatter is an office clerical.He keeps time for the employees supervisedby the chief electrician and the master mechanic, picks up mail, andassists the storekeeper.As there was no testimony on the authorityexercised by the storekeeper we find that he is a nonsupervisory plantclerical.The timekeeper's activities are mainly in the plant in closecontact with production and maintenance workers, and are also clearlyplant clerical in nature.We include both the storekeeper and thetimekeeper in the production and maintenance unit.Yard leadman:This employee works in the labor pool with thetruckdriver and 12 yard laborers.The Employer contends that he isa supervisor but did not introduce any evidence on the nature of hisresponsibilities.On the state of this record, therefore, we include himin the unit.In view of the foregoing, we shall direct elections by secret ballotsamong the following groups of employees at the Employer's PineBluff, Arkansas, mill, excluding from each voting group office clericaland professional employees, watchmen, guards, and supervisors asdefined in the Act :(a)All maintenance and repair employees including electricians,instrument mechanics, oilers, boiler operators, and yard employees.6 St. Regis Paper Company,104 NLRB 411, 415, and cases cited therein. 294DECISIONSOF NATIONALLABOR RELATIONS BOARD(b)Allproduction employees, including the plant clericalemployees.If a majority of the employees in voting group (a) select the labororganizations (Machinists, Boilermakers, or Plumbers) seeking to rep-resent them separately, these employees will be taken to have indicatedtheir desire to constitute a separate bargaining unit, and the RegionalDirector conducting the election is instructed to issue a certification ofrepresentatives to whichever of these three labor organizations haswon a majority of the valid votes cast in this voting group, which theBoard in such circumstances finds to be appropriate for the purposesof collective bargaining.In that event, if a majorityof the em-ployees in voting group (b) select either the Pulp and Sulphite Work-ers or the Papermakers, the Regional Director is instructed to issuea certification of representatives to such labor organization selected fora unit of production employees, which the Board, in these circum-stances,finds to be appropriate for collective bargaining.However,if a majority of the employees in voting group (a) do not vote for thelabor organizations seeking to represent them separately, they willbe included in, and their votes pooled with, those of voting group(b),° and the Regional Director conducting the election is instructedto issue a certification of representatives to the labor organizationselected by a majority of the employees in the pooled production andmaintenance group, which the Board, in such circumstances, finds tobe appropriate for the purposes of collective bargaining.[Text of Direction of Elections omitted from publication.]7 If the vote'sare pooled,they are to be tallied In the following manner : The votesfor the unions seeking a separate maintenance and repair unit shall be counted as validvotes, but neither for nor against the unions seeking to represent the more comprehensiveproduction and maintenance unit; all other votes are to be accorded their face value,whether for representation by a union seeking the more comprehensive group or for nounion.Rio de,Oro UraniumMines, Inc.andInternational Hod Carriersand LaborersUnion, Local No. 16, AFL-CIO.Case No. 33-CA-4Df3.April 3, 1958DECISION AND ORDEROn September 10, 1957, TrialExaminerHoward Myers issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair labor practices al-leged in the complaint and recommending that the complaint be dis-missed in its entirety, as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the General Counsel filed excep-120 NLRB No. 49.